  Case 16-31693         Doc 51     Filed 01/25/19 Entered 01/25/19 09:44:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-31693
         YOLANDA GAIL HARRELL
         FENTON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/04/2016.

         2) The plan was confirmed on 03/27/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/23/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/17/2018.

         6) Number of months from filing to last payment: 24.

         7) Number of months case was pending: 28.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-31693      Doc 51        Filed 01/25/19 Entered 01/25/19 09:44:51                    Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $13,067.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                 $13,067.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $0.00
    Court Costs                                                            $0.00
    Trustee Expenses & Compensation                                      $597.39
    Other                                                                  $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $597.39

Attorney fees paid and disclosed by debtor:                 $500.00


Scheduled Creditors:
Creditor                                      Claim         Claim          Claim        Principal       Int.
Name                                Class   Scheduled      Asserted       Allowed         Paid         Paid
1ST MIDAMERICA CU               Unsecured     14,415.00     14,415.94      14,415.94         635.92         0.00
1ST MIDAMERICA CU               Secured       17,226.00            NA             NA            0.00        0.00
ACL LABORATORIES                Unsecured      1,443.00            NA             NA            0.00        0.00
ACL LABORATORIES                Unsecured         309.00           NA             NA            0.00        0.00
ADT                             Unsecured         233.00           NA             NA            0.00        0.00
ADVOCATE CHRIST MEDICAL CENTE   Unsecured         326.00           NA             NA            0.00        0.00
ADVOCATE CHRIST MEDICAL CENTE   Unsecured      1,676.00            NA             NA            0.00        0.00
AM PSYCHOLOGICAL SERV           Unsecured         820.00           NA             NA            0.00        0.00
CAPITAL ONE AUTO FINANCE        Secured       25,184.00     25,037.61      25,037.61       9,125.20    1,868.02
CAPITAL ONE BANK USA            Unsecured         336.00           NA             NA            0.00        0.00
CAPITAL ONE NA                  Unsecured         336.00           NA             NA            0.00        0.00
CAPITAL ONE NA                  Unsecured         295.00        336.58         336.58           0.00        0.00
COMCAST                         Unsecured         451.00           NA             NA            0.00        0.00
DR NORA BELLOS                  Unsecured      1,300.00            NA             NA            0.00        0.00
GREAT AMERICAN FINANCE          Secured        1,397.00       1,240.55       1,240.55           0.00        0.00
GREAT AMERICAN FINANCE          Unsecured      1,397.00            NA             NA            0.00        0.00
HSN                             Unsecured         772.00           NA             NA            0.00        0.00
LVNV FUNDING                    Unsecured      1,611.00            NA             NA            0.00        0.00
LVNV FUNDING                    Unsecured      1,538.00       1,611.51       1,611.51          71.08        0.00
MOKENA FOOT & ANKLE CLINIC      Unsecured      1,305.00            NA             NA            0.00        0.00
NISSAN MOTOR ACCEPTANCE CORP    Unsecured     12,782.00     12,782.66      12,782.66         563.87         0.00
QUANTUM3 GROUP LLC              Unsecured         439.00        439.45         439.45          15.61        0.00
QUANTUM3 GROUP LLC              Unsecured         826.00        826.42         826.42          25.82        0.00
RADIOLOGY IMAGING               Unsecured         245.00           NA             NA            0.00        0.00
SOUTH DIVISION C U              Unsecured      1,277.00            NA             NA            0.00        0.00
SOUTH DIVISION C U              Unsecured      1,277.00       1,344.04       1,344.04          59.29        0.00
SOUTHWEST OB/GYN LTD            Unsecured         300.00           NA             NA            0.00        0.00
SSM HEALTH MED GROUP            Unsecured          81.00           NA             NA            0.00        0.00
SSM HEALTH MED GROUP            Unsecured          81.00           NA             NA            0.00        0.00
SSM HEALTH/STE MARYS            Unsecured          60.00           NA             NA            0.00        0.00
SSM HEALTH/STE MARYS            Unsecured          60.00           NA             NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-31693      Doc 51     Filed 01/25/19 Entered 01/25/19 09:44:51                  Desc Main
                                  Document Page 3 of 4



Scheduled Creditors:
Creditor                                   Claim        Claim         Claim        Principal       Int.
Name                            Class    Scheduled     Asserted      Allowed         Paid          Paid
ST MARYS HOSPITAL            Unsecured           NA            NA           NA             0.00        0.00
VERIZON                      Unsecured      2,631.00      2,631.96     2,631.96         104.80         0.00


Summary of Disbursements to Creditors:
                                                         Claim           Principal                Interest
                                                       Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                  $0.00               $0.00                 $0.00
      Mortgage Arrearage                                $0.00               $0.00                 $0.00
      Debt Secured by Vehicle                      $25,037.61           $9,125.20             $1,868.02
      All Other Secured                             $1,240.55               $0.00                 $0.00
TOTAL SECURED:                                     $26,278.16           $9,125.20             $1,868.02

Priority Unsecured Payments:
       Domestic Support Arrearage                        $0.00                 $0.00               $0.00
       Domestic Support Ongoing                          $0.00                 $0.00               $0.00
       All Other Priority                                $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                          $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                        $34,388.56           $1,476.39                  $0.00


Disbursements:

       Expenses of Administration                          $597.39
       Disbursements to Creditors                       $12,469.61

TOTAL DISBURSEMENTS :                                                                    $13,067.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-31693         Doc 51      Filed 01/25/19 Entered 01/25/19 09:44:51                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/25/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
